                Case 1:17-cr-00610-LGS Document 597 Filed 09/21/20 Page 1 of 2


                                     Richard H. Rosenberg
                                              Attorney at Law


     217 Broadway                                                                         Tel: 212-586-3838
          Suite 707                                                                       Fax: 212-962-5037
New York, New York 10007                                                               richrosenberg@insn.com




                                                          September 17, 2020


     Hon. Lorna G. Schofield
     United States District Judge
     United States District Court
     Southern District of New York
     40 Foley Square
     New York, NY 10007


                                    Re: United States v. Kareem Davis
                                        17-CR-610 (LGS)


     Dear Judge Schofield:

             On behalf of Kareem Davis, and with the Government’s consent, I write to respectfully
     ask that the Court adjourn the September 24 status date and set an in-person sentencing date for
     January 2021.

              After having discussed the case with prior counsel and with Mr. Davis, undersigned
     counsel believes that a status conference on September 24 is not necessary. We have reviewed
     the trial transcripts and been in communication with members of Mr. Davis’ family concerning
     letters for sentencing. We will be prepared to go forward with sentencing at a date set by the
     Court.

            We ask for an in-person sentencing date in January because Mr. Davis faces a life
     sentence and would benefit from the opportunity to address the Court in person and to have his
     family present at sentencing. Due to the coronavirus pandemic, counsel has concerns about
     appearing in person this fall due to the anticipated virus surge, both personally1 and for Mr.
     Davis’ family. We hope that, by January, it may become feasible for all parties to once again
     appear safely at in-person proceedings.




     1
         Lead counsel is seventy-five years of age with underlying COVID-19 high-risk health issues.
        Case 1:17-cr-00610-LGS Document 597 Filed 09/21/20 Page 2 of 2




      I thank the Court for its continued consideration and courtesies to counsel.

                                                   Respectfully,
                                                   ____/s/______
                                                   Richard H. Rosenberg, Esq.

Cc:   All parties (by ECF)
      Kareem Davis (by US mail)




Application Granted. It is hereby ORDERED that Defendant Kareem Davis' sentencing hearing shall be
held on January 28, 2021 at 11:00 a.m. in courtroom 1106 of the Thurgood Marshall Courthouse, 40
Foley Square, New York, New York 10007. Defendant's pre-sentencing submission, if any, shall be filed
on or before December 14, 2020. The Government's pre-sentencing submission, if any, shall be filed by
December 21, 2020. The September 24, 2020 status conference is CANCELED. The Clerk of the Court
is directed to terminate the letter motion at docket number 596.

Dated: September 21, 2020
New York, New York
